DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 and 6 drawn to a crucible/apparatus in the reply filed on 09/08/2021 is acknowledged. Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Claims 1-4 and 6 are currently examined on the merits.
Examiner’s Comment
Applicants’ attention is drawn to the fact that the instant claims are directed to the inventions – a SiC single crystal growth crucible as represented by claims 1-4, a SiC single crystal manufacturing apparatus as represented by claim 6; currently claim 6 depends on claim 1. An election/restriction may be imposed later if claim 6 is amended to be an independent claim, the claims are amended to introduce additional limitations and directed to be distinct inventions. 
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified 
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “…a SiC single crystal growth crucible …” which should read “…[[a]]the SiC single crystal growth crucible …” 
Appropriate correction is required.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for” or a generic placeholder) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for” or a generic placeholder) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not 
Claim elements in this application that use the word “means” (or “step for” or a generic placeholder) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 6 contains “a heating device” limitation which has been analyzed under 35 U.S.C. 112(f), because they use the non-structural terms “device” coupled with functional language “heats the SiC single crystal growth crucible” without reciting sufficient structure to achieve the function.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [0045] of PGPUB 20200224328 A1 describes that “As the heating device 50, a well-known heating device used as a heating device for the SiC single crystal manufacturing apparatus such as a resistance heating device or an induction heating device can be used. In a case of using the induction heating device…” Therefore, any well-known heating device such as a resistance heating device or an induction heating device is interpreted to be the corresponding structures.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim Ji Hye (KR 20120135743 A, machine translation, “Kim”).
Regarding claim 1, Kim (entire document) teaches a SiC single crystal growth crucible 100 comprising a raw material accommodation portion which accommodates a SiC raw material 130 (fig 1, 0016-0017); and a seed crystal support portion which supports a seed crystal 190 disposed on an upper portion of the raw material accommodation portion (fig 1, 0037-0038), wherein the raw material accommodation portion has a recess with inclined surface (tapered portion), an inner surface 131 of which is tapered off downward (fig 1 and 2, 0026, claims 1, 4 and 11).
Regarding claim 2, Kim (fig 1 and 2) teaches the tapered portion of the raw material accommodation portion is continuously tapered off. 

Regarding claim 6, Kim teaches a SiC single crystal manufacturing apparatus 10 comprising the SiC single crystal growth crucible 100 (fig 1, 0019); and a heating device 500 which heats the SiC single crystal growth crucible 100 (fig 1 0042-0043), wherein the SiC single crystal growth crucible is the SiC single crystal growth crucible 100 according to claim 1, and the heating device is disposed at a relatively low positon from the center of the crucible 100 (e.g., at the position the raw material accommodation portion having the tapered/recess portion, hot zone HZ formed in the recess portion of the raw material accommodation portion) (fig 1, 0042-0043), reading on a heating center being positioned in a range of the tapered portion of the raw material accommodation portion.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Okuno Kennichiro (JP 2012171812 A, machine translation, “Okuno”).
Regarding claim 4, Kim teaches the tapered portion of the raw material accommodation portion as addressed above, but does not explicitly teaches that an outer surface of the tapered portion of the raw material accommodation portion is tapered off. However it is a known practice that an outer surface of a tapered portion (for example portion 20b of the raw material portion 20) of the raw material accommodation portion is tapered off as taught by Okuno (fig 1 and 3, 0037). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kim per teaching of Okuno in order to provide and apparatus for producing silicon carbide single crystals having high quality (Okuno abstract and 0033).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/           Primary Examiner, Art Unit 1714